 Case 18-31635                Doc 181         Filed 08/07/19 Entered 08/07/19 09:46:05          Desc Main
                                               Document Page 1 of 3
      FILED & JUDGMENT ENTERED
                Steven T. Salata




            August 7 2019


        Clerk, U.S. Bankruptcy Court
       Western District of North Carolina
                                                                                _____________________________
                                                                                          Laura T. Beyer
                                                                                  United States Bankruptcy Judge


                                   UNITED STATES BANKRUPTCY COURT
                                  WESTERN DISTRICT OF NORTH CAROLINA
                                          CHARLOTTE DIVISION

IN RE:
                                                                    Case No. 18-31635-LTB
VR KING CONSTRUCTION, LLC, et al.,1                                       Chapter 7

                                     Debtor

            ORDER AUTHORIZING TRUSTEE TO SELL REAL ESTATE AT
        PRIVATE SALE OUTSIDE OF THE ORDINARY COURSE OF BUSINESS
      FREE AND CLEAR OF LIENS AND INTERESTS PURSUANT TO 11 U.S.C. §363

        THIS CAUSE coming on to be heard and being heard before the undersigned Judge of the
Bankruptcy Court for the Western District of North Carolina upon the Trustee’s SECOND MOTION
TO SELL REAL ESTATE AT PRIVATE SALE OUTSIDE OF THE ORDINARY COURSE OF
BUSINESS FREE AND CLEAR OF LIENS AND INTERESTS PURSUANT TO 11 U.S.C. §363 (the
“Motion”) filed with this Court on July 17, 2019 at Docket No. 171, related to certain real property
owned by the Debtor, having a property address of 7407 Boswell Rd., Charlotte, North Carolina,
28215 (Mecklenburg County), (the “Real Property”), and it appearing that due and proper notice of
the Motion was given to all creditors and parties in interest, and it further appearing that no
objections to the Motion were filed with the Court as required by the notice and the Court having
reviewed the Motion, and other papers in the file before the Court, the Court makes the following

                                                 FINDINGS OF FACT

1.    The Debtor filed a petition under Chapter 11 of the United States Bankruptcy Code with the
Bankruptcy Court for the Western District of North Carolina on October 31, 2018. On April 11,
____________________________
1 This case has been substantively consolidated with the following cases: VR Investments, LLC 18-31637 and
Baranko Enterprise, Inc. 18-31638.
 Case 18-31635        Doc 181      Filed 08/07/19 Entered 08/07/19 09:46:05              Desc Main
                                    Document Page 2 of 3



2019, the case was converted to Chapter 7 and A. Burton Shuford was appointed trustee in said
Chapter 7 case.

2.     The Debtor, as of the commencement of this case, was the owner of the Real Property.

3.     The Real Property may be subject to a certain judgment in favor of Y-2 Yoga Cotswold, LLC
(“Y-2 Yoga”), entered in the case styled: Y-2 Yoga Cotswold, LLC v. Vinroy W. Reid, et al., 16-
CVS-23179, filed on February 8, 2019 in the office of the Clerk of Superior Court for Mecklenburg
County, NC in the original principal amount of $396,649.57 (the “Judgment”).

4.     The Court by its Order Authorizing Trustee to Sell Real Estate at Private Sale Outside of the
Ordinary Course of Business Free and Clear of Liens and Interests Pursuant to 11 U.S.C. §363 (the
“Sale Order”) entered on June 28, 2019 at Docket No. 167 authorized the sale of the Real Estate to
Odaly Madely Martinez Pineda (“Pineda”). Pineda refused to close the sale authorized by the Court.
Although the sale did not close due to the fault of the Trustee or the Estate, the Trustee cancelled the
Pineda contract so that this sale, which is on terms which are essentially identical to those of the
Pineda contract, could proceed.

5.     The Trustee has entered into an Offer to Purchase and Contract (the “Contract”) whereby he
has agreed to sell the Real Property to Maria De Los Angeles Cruz Carcamo (the “Buyer”) for a total
purchase price of $150,000.00 (the “Purchase Price”). A copy of the Contract was attached to the
Motion as Exhibit “A”.

6.      Pursuant to the terms of the sale and the Exclusive Right to Sell Listing Agreement entered
into with Teresa Wilson of One to One Realty, which has been approved by the Court, the Estate is
obligated to pay a real estate commission to Teresa Wilson equal to six (6%) percent of $150,000.00,
the gross sales price of the Real Property.

7.     The Trustee requests authority to pay from the proceeds of the Real Property at the closing,
Deed tax stamps; prorated 2019 ad valorem taxes; and any other costs necessary to deliver
marketable title.

8.      The Trustee also requests that he be allowed to make concessions to the Buyer or pay other
costs, repairs or other items necessary to close the sale of the Real Property which are unknown at
the time of the filing of this motion to sell (the “Unknown Costs”), without further order of this
Court, provided the unknown costs total less than Two percent (2%) of the total sales price of the
Real Property.

9.      Section 363 (b) of the Bankruptcy Code provides that a trustee “may use, sell, or lease, other
than in the ordinary course of business, property of the estate.” See 11 U.S.C. § 363(b). Section
363(f) of the Bankruptcy Code provides that a trustee may sell property under section 363(b) free
and clear of any interest in such property of an entity other than the estate if, among other reasons,
the entity consents. See 11 U.S.C. § 363(f) (2). Y-2 Yoga has indicated, through its counsel James
H. Henderson, that it has no objection to the relief requested in this Motion.

10.    The Buyer is a good faith buyer pursuant to 11 U.S.C. § 363(h).
 Case 18-31635        Doc 181      Filed 08/07/19 Entered 08/07/19 09:46:05              Desc Main
                                    Document Page 3 of 3




11.     The Trustee believes that the proposed sale is in the best interest of the Estate and its
creditors.

       NOW THEREFORE, it is ORDERED as follows:

1.     That the Motion is GRANTED and the sale as proposed by the Trustee is APPROVED and
the Trustee is authorized to execute a deed and other documents necessary to close the sale;

2.      That the sale of the Real Property shall be free and clear of all liens and interests with the
liens and interests, if any, to attach to the net proceeds of the sale in the same order and priority as
they attached to the Real Property;

3.      That the Trustee hereby is authorized to pay the ordinary and usual closing costs, including
pro-rated 2019 ad valorem taxes; and any other costs necessary to deliver marketable title;

4.     That the Trustee is hereby authorized to make concessions to the Buyer or pay the Unknown
Costs, without further order of this Court, provided the unknown costs total less than Two Percent
(2%) of the total sales price of the Real Property;

5.     That the real estate commission of Teresa Wilson of One to One Realty in the amount of
$9,000.00 is hereby approved and the Trustee is hereby authorized to pay the real estate commission
to Teresa Wilson in that amount;

6.     That the Buyers are good faith buyers pursuant to 11 U.S.C. § 363(h); and,

7.     That this Order shall be immediately effective and the provisions of Bankruptcy Rule
6004(g) staying the order allowing this sale for fourteen days shall not apply to this transaction.


This Order has been signed electronically.                             United States Bankruptcy Court
The judge’s signature and court’s seal
appear at the top of the Order.
